                 Case 3:17-cv-07210-SK Document 106 Filed 08/05/19 Page 1 of 6




1
     JOSEPH JARAMILLO (SBN 178566)
2    jjaramillo@heraca.org
     NATALIE LYONS (SBN 293026)
3    nlyons@heraca.org
     HOUSING & ECONOMIC RIGHTS
4
     ADVOCATES
5    1814 Franklin Street, Suite 1040
     Oakland, CA 94612
6    Tel.: (510) 271-8443
     Fax: (510) 868-4521
7
     EILEEN M. CONNOR (SBN 248856)
8
     econnor@law.harvard.edu
9    TOBY R. MERRILL (Pro Hac Vice)
     tmerrill@law.harvard.edu
10   JOSHUA D. ROVENGER (Pro Hac Vice)
     jrovenger@law.harvard.edu
11
     LEGAL SERVICES CENTER OF
12   HARVARD LAW SCHOOL
     122 Boylston Street
13   Jamaica Plain, MA 02130s
     Tel.: (617) 390-3003
14
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16
17                                  UNITED STATES DISTRICT COURT

18                                 NORTHERN DISTRICT OF CALIFORNIA

19   MARTIN CALVILLO MANRIQUEZ,                            Case Number: C 17-cv-07210-SK
     JAMAL CORNELIUS, RTHWAN
20   DOBASHI, and JENNIFER CRAIG on behalf                 JOINT REQUEST RE: TELEPHONIC
     of themselves and all others similarly situated,      PARTICIPATION AT HEARING;
21
                                                           [PROPOSED] ORDER
22                   Plaintiffs,

23          v.                                             Date Filed: August 5, 2019
24
     ELISABETH DEVOS, in her official
25   capacity as Secretary of the United States
     Department of Education,
26
     And
27
28   THE UNITED STATES DEPARTMENT OF
                                                        JOINT REQUEST RE: TELEPHONIC PARTICIPATION
                                                                               Case No. 17-cv-07210-SK
           Case 3:17-cv-07210-SK Document 106 Filed 08/05/19 Page 2 of 6



     EDUCATION,
1
2                 Defendants.

3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       JOINT REQUEST RE: TELEPHONIC PARTICIPATION
                                                              Case No. 17-cv-07210-SK
               Case 3:17-cv-07210-SK Document 106 Filed 08/05/19 Page 3 of 6




1            Pursuant to Civil L.R. 7-11, and Magistrate Judge Sallie Kim’s Standing Order, Plaintiffs
2    and Defendants (the parties) respectfully request that the Court permit their counsel to appear by
3    telephone at the motions hearing scheduled for 9:30 a.m. on August 19, 2019. In support of this
4    request, the parties state as follows:

5
         1. On May 25, 2018, the Court granted in part and denied in part Plaintiffs’ Motion for a
6
7            Preliminary Injunction. ECF No. 60; see also ECF No. 70.

8        2. Defendants filed an interlocutory appeal of the preliminary injunction order and asked the
9            Court to stay proceedings pending the appeal. ECF No. 82. The Court granted the motion
10
             to stay, in part, on August 30, 2018. ECF No. 89.
11
         3. On July 15, 2019, Plaintiffs filed a Motion to Lift the Stay of Proceedings and to Enforce
12
13           the Preliminary Injunction. ECF No. 103. Plaintiffs noticed the hearing for August 19,

14           2019, at 9:30 a.m.
15       4. Defendants’ counsel and some of Plaintiffs’ counsel are based on the East Coast and would
16
             like to save the time and expense of traveling to California for this hearing.
17
         5. Counsel has experience participating in such hearings over the telephone. For example,
18
19           Counsel appeared by telephone for argument on Plaintiffs’ Motion for Class Certification

20           in this case.
21       6. On August 19, 2019 at 1:30 p.m., the Court is also scheduled to hold a further case
22
             management conference in the related case, California v. DeVos, No. 17-cv-07106. To the
23
             extent feasible, Plaintiffs’ counsel also respectfully ask that they be permitted to be on the
24
25           line during those proceedings.

26       7. Counsel will contact CourtCall by no later than 3:00 p.m. on Friday August 16, 2019.
27
28                                                Page 1 of 4
                                                       JOINT REQUEST RE: TELEPHONIC PARTICIPATION
                                                                              Case No. 17-cv-07210-SK
              Case 3:17-cv-07210-SK Document 106 Filed 08/05/19 Page 4 of 6



        Therefore, the parties respectfully request that the Court permit their counsel to appear by
1
2    telephone at the upcoming hearing on August 19, 2019.

3
     Dated: August 5, 2019                         Respectfully submitted,
4
5
6                                                   /s/ Joshua D. Rovenger

7                                                   Joseph Jaramillo
                                                    Natalie Lyons
8                                                   HOUSING & ECONOMIC RIGHTS
9                                                   ADVOCATES
                                                    PO Box 29435
10                                                  Oakland, CA 94604
                                                    Tel.: (510) 271-8443
11                                                  Fax: (510) 280-2448
12
                                                    Eileen M. Connor
13                                                  Toby R. Merrill
                                                    Joshua D. Rovenger
14                                                  LEGAL SERVICES CENTER OF
15                                                  HARVARD LAW SCHOOL
                                                    122 Boylston Street
16                                                  Jamaica Plain, MA 02130
                                                    Tel.: (617) 390-3003
17                                                  Fax: (617) 522-0715
18                                                  Counsel for Plaintiffs
19
                                                    JOSEPH H. HUNT
20                                                  Assistant Attorney General
21                                                  MARCIA BERMAN
                                                    Assistant Branch Director
22
                                                    /s/ R. Charlie Merritt
23                                                  KAREN S. BLOOM
                                                    Senior Counsel
24                                                  R. CHARLIE MERRITT
25                                                  Trial Attorney (VA # 89400)
                                                    U.S. Department of Justice
26                                                  919 East Main Street, Suite 1900
                                                    Richmond, VA 23219
27                                                   Telephone: (202) 616-8098

28                                            Page 2 of 4
                                                   JOINT REQUEST RE: TELEPHONIC PARTICIPATION
                                                                          Case No. 17-cv-07210-SK
     Case 3:17-cv-07210-SK Document 106 Filed 08/05/19 Page 5 of 6



                                     Facsimile: (804) 819-7417
1                                    E-mail: robert.c.merritt@usdoj.gov
2                                    Counsel for Defendants
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                             Page 3 of 4
                                   JOINT REQUEST RE: TELEPHONIC PARTICIPATION
                                                          Case No. 17-cv-07210-SK
               Case 3:17-cv-07210-SK Document 106 Filed 08/05/19 Page 6 of 6




1                                        [PROPOSED] ORDER
2
            Pursuant to Civil L.R. 7-11, and having considered the motion, the Court hereby GRANTS
3
     the parties’ joint request. Attorneys for the parties may appear by telephone for the August 19,
4
     2019 motion hearing. Counsel for Plaintiffs may also call in for all proceedings on that day in the
5
     related case, California v. DeVos, No. 17-cv-07106. Counsel shall contact CourtCall by 3:00 p.m.
6
     on Friday August 16,2019, to arrange for their appearance.
7
8
9    IT IS SO ORDERED.
10
11   Dated: _________________                             ________________________
                                                          Hon. Sallie Kim
12                                                        United States Magistrate Judge
                                                          Northern District of California
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              Page 4 of 4
                                                     JOINT REQUEST RE: TELEPHONIC PARTICIPATION
                                                                            Case No. 17-cv-07210-SK
